Citation Nr: 0520020	
Decision Date: 07/22/05    Archive Date: 08/03/05	

DOCKET NO.  04-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from August 1983 to 
October 1986, from October 1988 to February 1989, and from 
March 1993 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to the 
benefit sought.  The Board notes that that same rating 
decision granted service connection for migraine headaches 
and assigned a 30 percent disability rating, effective August 
12, 2002, the date of receipt of the veteran's claim for 
disability benefits.  The veteran was also found to be 
entitled to a permanent and total disability rating for 
pension purposes.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant should further action be required.


REMAND

A review of the evidence of record discloses that it does not 
appear that the RO has provided the veteran with specific 
notice of certain provisions that apply to cases involving 
PTSD based on allegations of personal or sexual assault.  See 
38 C.F.R. § 3.304(f)(3) (2004).  (If a PTSD claim is based on 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident).  

With regard to personal assault cases, the United States 
Court of Appeals for Veterans Claims (Court) has pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedure Manual M21-1), Part III, 5.14c (8)-
(9)).  These special evidentiary procedures for PTSD claims 
based on personal assault are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c, Subparagraph (8) 
(redesignated Part VI, 11.38(b)(2)) provides that "if the 
military record contains no documentation that a personal 
assault occurred, alternative evidence must still establish 
an inservice stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an inservice stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to):  Visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authorities; increased interest in 
tests for human immunodeficiency virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship."  
Subparagraph (9) provides that "rating boards may rely on the 
preponderance of evidence to support their conclusions even 
if the record does not contain direct contemporary evidence.  
In personal assault claims, secondary evidence which 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician."

The Court in Patton, supra, noted that M21-1 improperly 
appeared to require that the existence of the inservice 
stressor be shown by a preponderance of evidence.  Any such 
requirement would be inconsistent with the so-called 
equipoise doctrine where the benefit of the doubt is given to 
the claimant unless the evidence preponderates against the 
claim.  

In addition, 38 C.F.R. § 3.304(f)(3) provides:  If a PTSD 
claim is based on inservice personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
Records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow servicemembers, or clergy.  Evidence of behavior 
changes following a claimed assault is one type of relevant 
evidence that may be found in the sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to:  Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor in allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3). 

On remand, therefore, the RO should provide the veteran with 
notice of the relevant provisions pertaining to duties to 
notify claimants of the evidence necessary and should afford 
the appellant an opportunity to submit such evidence (or to 
at least respond to the notice).  

The RO should then afford the veteran an examination to 
assess the nature of any current psychiatric disorder(s), 
including a discussion of whether the veteran now has PTSD or 
any other psychiatric disorder attributable to her active 
service.  The Board notes that the appellant was given a 
hardship discharge from service in June 1994 because of what 
were reported to be family problems.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and notify her of her opportunity to 
furnish, or to advise VA of the potential 
source or sources of evidence other than 
her service records or evidence of 
behavior changes that may constitute 
credible supporting evidence of her 
purported inservice stressor.  See 
38 C.F.R. § 3.204(f)(3).  Specific 
examples of corroborating alternative 
evidence should be provided.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder, 
including PTSD, that she may have.  The 
claims folder must be made available to 
the examiner for review.  The clinical 
history and all pertinent psychiatric 
pathology should be noted in the report 
of the examination.  If PTSD is 
diagnosed, the examiner should specify 
which stressor or stressors was or were 
used as the basis for the diagnosis, 
whether the stressors found to be 
established by the record were sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any inservice stressor 
found to be established by the record.  
The examiner should opine whether it is 
at least as likely as not that any 
current psychiatric disorder, including 
PTSD, had its onset during the veteran's 
periods of active service.  

3.  When the foregoing has been 
completed, the issue of the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder, to 
include PTSD, should be readjudicated.  
If the benefit sought on appeal is not 
granted to her satisfaction, she should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
for response. 

By this REMAND, the Board expresses no views as to the 
ultimate outcome of the appeal.  The REMAND is being 
conducted solely for the purpose of complying with all 
applicable legal and regulatory requirements and for the 
purpose of obtaining all evidence of which VA has been 
notified.  No action is required of the veteran until she is 
notified by the RO.  However, she is advised that failure to 
report for any scheduled examination may result in a denial 
of her claim.  38 C.F.R. § 3.655 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






